Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The method as claimed in claim 1 is not disclosed or taught by the prior art including the steps of computing curve data wherein each said calibration line angle is assumed to remain unchanged as said fishing line is deployed deeper, and wherein said curve data consists of a sequence of one or more curve segments each with a segment length derived from said calibration line lengths and with slopes derived from said calibration line angles and using said curve data to derive and display said required line length for said predetermined depth, whereby setting said line rigged with said terminal tackle to said required line length will cause said terminal tackle to be trolled at approximately the said predetermined depth along with the remaining limitations of the claim.
The device as claimed in claims 2 and 4 are not disclosed or taught by the prior art with means for using said calibration data to derive curve data wherein each said calibration line angle is assumed to remain unchanged as said fishing line is deployed deeper, and wherein said curve data consists of a sequence of one or more curve segments each with a segment length derived from said calibration line lengths and with slopes derived from said calibration line angles, and wherein said curve data is used to derive and display said required line length for said predetermined depth, whereby adjusting said line rigged with said terminal tackle to said required line length will cause said terminal tackle to be trolled at approximately the said predetermined depth along with the remaining limitations of the claims.
The device as claimed in claim 10 is not disclosed or taught by the prior art with a rigid bar, with a first end and a second end, and an electronic wireless inclinometer mounted to said bar near said first end of said bar, and a hangar attached to said bar at or near the balance point of said device, which said hangar may be releasably attached to said fishing rod, and a line guide attached to said bar near the said second end of said bar, which said line guide may be releasably attached to said fishing line, so that said fishing line may slide freely through said line guide, and so that said wireless electronic inclinometer is urged parallel to said fishing line, whereby said wireless inclinometer may transmit said line angle of said fishing line to a computing device along with the remaining limitations of the claim.
The “Deep Trout” web site reference cited by applicant is the closest prior art, however, as pointed out by applicant the claimed use of multiple curved lines segments differs from the references use of multiple straight line segments and provides a more accurate output which would not have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855